Title: From George Washington to Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 26 February 1783
From: Washington, George
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]


                        
                            Dear Baron.
                            Head Quarters Feby 26th 1783
                        
                        I was favored by the last Post, with the Report of the Board of Officers respecting Captn Segond’s claim of
                            admission into the Legion of Armand; as it appears to be founded in justice & reason it has my entire approbation,
                            and I presume must be satisfactory.
                        As the prospect of Peace (the more promising than it has been at any former period) is somewhat equivocal; I
                            have determined to put the Army, so far as depends on our own exertions, in the most respectable state for active
                            operations, which may be extremely necessary should any Contingency make another Campaign inevitable: to effect this, your
                            presence & assistance will be of the greatest utility—so soon therefore as you can make it perfectly convenient, I
                            shall be happy to see you at the Army; in the mean time I am Dr Baron with sentiments of the highest esteem &c. obed. srvt.
                    